Matter of Clarke (2018 NY Slip Op 05036)





Matter of Clarke


2018 NY Slip Op 05036


Decided on July 5, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
LEONARD B. AUSTIN, JJ.


2008-07399	ON

[*1]In the Matter of Devon F. Clarke, admitted as Devon Fitzgerald Clarke, a disbarred attorney. (Attorney Registration No. 2636314)




DECISION & ORDERMotion by Devon F. Clarke for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Clarke was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 18, 1995, under the name Devon Fitzgerald Clarke. By opinion and order of this Court dated January 13, 2009, Mr. Clarke was disbarred upon his resignation and his name was stricken from the roll of attorneys and counselor-at-law (see Matter of Clarke, 60 AD3d 52). By decision and order on motion of this Court dated May 25, 2017, Mr. Clark's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Clarke's character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Devon F. Clarke, admitted as Devon Fitzgerald Clarke, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Devon Fitzgerald Clarke to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and AUSTIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court